NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3519-13T3



ROBERT CURRIER,

              Appellant,

v.

NEW JERSEY STATE PAROLE
BOARD,

          Respondent.
_______________________________

              Submitted January 31, 2017 – Decided October 26, 2017

              Before Judges Suter and Guadagno.

              On appeal from the New Jersey State Parole
              Board.

              Tucker Law Group, attorneys for appellant
              (Ricardo R. Jefferson, of counsel; Mr.
              Jefferson and Ian S. Clement, on the
              briefs).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel;
              Christopher C. Josephson, Deputy Attorney
              General, on the brief).


PER CURIAM
     Robert Currier appeals from the final agency decision of

the New Jersey State Parole Board (Board) concurring with the

decision of a board panel revoking his parole and establishing a

twelve-month future eligibility term (FET).     We affirm.

      Tried to a jury in 1988, Currier was convicted of first-

degree robbery and third-degree unlawful possession of a weapon.

Initially sentenced to life imprisonment as a persistent

offender, Currier was resentenced in 1991 after a remand by the

Supreme Court, 126 N.J. 388, to an extended term of fifty years

with a mandatory minimum term of seventeen years.

     In January 2012, Currier became eligible for parole for the

fourth time.1   He was released with a maximum parole date of

January 24, 2019.   In April 2012, Currier tested positive for

cocaine, valium, and hydrocodone.     A decision on revocation was

deferred to allow Currier to enroll in an intensive outpatient

or in-patient treatment program.     In September 2012, Currier was

arrested in Naples, Florida and charged with driving under the

influence of alcohol (DUI).   Currier was convicted on the DUI

charge and sentenced to probation.    A parole violation warrant

was issued and Currier was arrested and extradited to New

Jersey.


1
  Currier was paroled in 2006, and revoked in 2009. He was
paroled later in 2009, but revoked again later that year.

                                 2                           A-3519-13T3
    In March 2013, Currier waived a probable cause hearing and

proceeded to a final revocation hearing.    Hearing Officer Carla

Shabazz heard testimony from Florida parole officer Peter Arvin,

and Currier's wife, Evelyn Currier.    Currier admitted to four of

the five violations of conditions and special conditions

including testing positive for cocaine, failing to report to his

parole officer, and the DUI conviction, but contested the charge

that he failed to participate in a substance abuse program.

Peter Arvin testified that he provided Currier with sign-in

sheets to verify his attendance at NA/AA meetings but Currier

failed to return the sheets.   Currier testified that he attended

NA/AA meetings six days a week from January through March 2012

but did not obtain sign-in sheets because he believed he was not

under an obligation to attend.

    Evelyn Currier testified that her husband completed a

twenty-eight-day drug and alcohol program in July 2012 and was

"diligent" in attending AA meetings.

    Shabazz sustained the violation that Currier failed to

participate in a substance abuse program, noting "he appeared

familiar with the group vernacular" and failed to provide proof

of attendance.   She found that clear and convincing evidence

established Currier committed the violations, which she deemed

"serious and persistent."   She noted that, while Currier

                                 3                          A-3519-13T3
          was on parole supervision for approximately
          nine months and he had several violations of
          supervision, specifically and most serious is
          subject's use of alcohol despite opportunities
          in treatment programs and a new conviction for
          [DUI].   It appears based on subject's non-
          compliance that he is unwilling or unable to
          comply with parole supervision.

    Shabazz's recommendation that Currier's parole be revoked

was reviewed and adopted by a two-member Board panel.      Currier

appealed to the full Board.   On February 26, 2014, the Board

affirmed the Board panels' decision.

    On April 10, 2014, Currier's counsel filed a notice of

appeal, but the appeal was dismissed on October 29, 2015 for

failure to prosecute.   We reinstated the appeal on March 4,

2016.   Currier now raises one point on appeal:

          POINT I

          THE COURT MUST REVERSE THE REVOCATION OF MR.
          CURRIER'S PAROLE BECAUSE THE BOARD'S
          DECISION WAS ARBITRARY AND CAPRICIOUS AS IT
          DID NOT CONSIDER ALL OF THE EVIDENCE BEFORE
          IT.

    Our scope of review here is limited and subject to the same

standard as other administrative reviews. Trantino v. N.J. State

Parole Bd., 166 N.J. 113, 173 (2001) (Trantino VI).     We must

affirm the administrative action unless it was "arbitrary,

capricious or unreasonable, or not supported by substantial

credible evidence in the record as a whole." Warren Hosp. v.


                                4                            A-3519-13T3
N.J. Dep't of Human Servs., Div. of Mental Health Servs., 407

N.J. Super. 598, 610 (App. Div. 2009) (quoting SSI Med. Servs.,

Inc. v. State, Dep't of Human Servs., Div. of Med. Assistance

and Health Servs., 146 N.J. 614, 620 (1996)).   "The burden of

demonstrating arbitrary, capricious or unreasonable action rests

upon the party challenging the administrative action." Ibid.

(citing McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544,

563 (App. Div. 2002)).   We accord a "strong presumption of

reasonableness" to the agency's exercise of its statutorily-

delegated responsibilities. Newark v. Natural Res. Council Dep't

Envtl. Prot., 82 N.J. 530, 539, cert. denied, 449 U.S. 983, 101

S. Ct. 400, 66 L. Ed. 2d 245 (1980).

    Currier contends that the Board "rubber stamped" the

hearing officer's recommendation without independently

considering the evidence.   We disagree.

    The Board's decision first identified the five violations

Currier was charged with:

        1. Failure to obey all laws and ordinances;

        2. Failure to report as instructed;

        3. Failure to refrain from the use or possession of

           controlled dangerous substances;

        4. Failure to participate in a substance abuse self

           help program with community sponsor; and

                                5                          A-3519-13T3
        5. Failure to refrain from alcohol usage.

    The Board then noted that Currier admitted to all of the

violations with the exception of the requirement that he

participate in a substance abuse treatment program.   The Board

rejected Currier's claim that the hearing officer refused to

accept evidence that he had attended various drug and alcohol

recovery programs, noting the record indicates that there was

"substantial and significant testimony given concerning Mr.

Currier's recovery program attendance."

    Currier claims that the Board failed to consider his

automobile accident and that his relapse was caused in part by

his inability to obtain prescribed narcotics.   The Board's

decision indicated that the Board panel considered Currier's

statements in mitigation of the violations.

    Based upon our review of the record and legal arguments, we

are satisfied that the Board had ample factual and legal basis

to conclude that clear and convincing evidence was presented to

demonstrate that Currier violated the conditions of his parole

and revocation was appropriate.

    Affirmed.




                                  6                        A-3519-13T3